DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maroth (US 3,139,772) in view of Curran (US 1,674,355), as evidenced by Vladimirovich et al. (US 2005/0221937; hereinafter “Vladimirovich”).

Claim 1
Maroth discloses a speed reduction device comprising:
a housing (14) having an axis of rotation, the housing (14) having a vertical wall (cylindrical portion of 14);
a driven plate (26) having an axis of rotation, wherein the axis of rotation of the driven plate (26) is coincident with the axis of rotation of the housing (14), the driven plate (26) having a first side (right or left side) and a second side (left or right side) spaced apart and opposite each other along the axis of rotation of the driven plate, wherein the driven plate is disposed within the housing;
a drive plate (22) having an axis of rotation, wherein the axis of rotation of the drive plate (22) intersects the axis of rotation of the driven plate at a precession angle greater than zero (see FIG. 1), the drive plate (22) having a first side (right or left side) and a second side (left or right side) spaced apart and opposite each other along the axis of rotation of the drive plate (22), wherein the drive plate (22) is disposed within the housing (14);
an intermediate plate (24) having an axis of rotation, wherein the axis of rotation of the intermediate plate (24) intersects the axis of rotation of the driven plate at the precession angle (see FIG. 1), the intermediate plate (24) having a first side (right or left side), a second side (left or right side), and a perimeter edge extending between the first side and the second side, the first and second sides being spaced apart along the axis of rotation of the intermediate plate, wherein the intermediate plate (24) is disposed within the housing (14) between the drive plate (22) and the driven plate (26); and
at least one angular stop (64 in 68) coupling the intermediate plate (24) and the housing (14), the at least one angular stop (64 in 68) preventing the intermediate plate from rotating relative to the housing (14) and allowing the axis of rotation of the intermediate plate (24) to precess about the axis of rotation of the driven plate (see e.g., column 3, lines 10-13),
wherein rotation of the drive plate (22) about the axis of rotation of the driven plate (26) at an angular speed urges the intermediate plate (24) to nutate about the axis of rotation of the driven plate, and the nutation of the intermediate plate (24) causes the driven plate (26) to rotate about the axis of 
Maroth discloses that in the present case the housing (14) is stationary and therefore does not disclose wherein the housing is rotatable about the axis of rotation of the housing separately from the drive plate, causing the intermediate plate to rotate about the axis of rotation of the driven plate, such that the angular speed of the driven plate (26) about the axis of rotation of the driven plate is variable with respect to the angular speed of the drive plate about the axis of rotation of the driven plate.
However, Curran discloses that a housing (10) supporting a wobble gear assembly (e.g., 21, 30) may also rotate (see page 2, lines 16-37, describing that holding or rotating the housing causes the wobble movement). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Maroth to have allowed the housing to rotate in order to provide a variable speed reduction or differential speed between the two shafts. Vladimirovich discloses that a very similar wobble plate assembly as that of Maroth may include a housing (14, 15) which rotates (see FIG. 7) and houses a wobble plate that has angular stops (17) and thus provides evidence that this type of modification is feasible.

Claim 2
Maroth discloses wherein: the driven plate (26) comprises a driven positive engagement device (80, 26c) on the first side (right side in FIG. 1) of the driven plate (26), the intermediate plate (24) comprises an intermediate positive engagement device 

Claim 3
Maroth discloses wherein: the driven positive engagement device (80, 26c) comprises a plurality of driven teeth circumferentially arranged on the first side of the driven plate (see FIG. 1), and the intermediate positive engagement device (70) comprises a plurality of intermediate teeth circumferentially arranged on the second side of the intermediate plate (see FIG. 1), wherein a number of intermediate teeth is greater than a number of driven teeth (column 3, line 73 to column 4, line 14).

Claim 4
Maroth discloses wherein the driven teeth (80, 26c) extend axially from and radially along the first side of the driven plate and the intermediate teeth (70) extend axially from and radially along the second side of the intermediate plate (see FIGS. 1, 3, 4, and 5).

Claim 5
Maroth discloses wherein the precession angle and the number of intermediate teeth and/or the number of driven teeth are selectable to control the angular speed of the driven plate relative to the angular speed of the drive plate about the rotational axis of the driven plate as would be understood by those having ordinary skill in the art. 

Claim 6
Maroth discloses wherein the precession angle is selectable such that the angular speed of the driven plate about the axis of rotation of the driven plate varies with respect to the angular speed of the drive plate about the axis of rotation of the driven plate as would be understood by those having ordinary skill in the art. Nonetheless, the method of designing the structural feature that is claimed is merely functional and cannot patentably distinguish a claim directed toward the speed reduction device itself.

Claim 7
Maroth discloses wherein the first side (right side in FIG. 1) of the drive plate (22) is fixedly coupled to an end of an input shaft (10) (see FIG. 1).

Claim 8
Maroth discloses wherein the second side (left side in FIG. 1) of the driven plate (26) is fixedly coupled to an end of an output shaft (12) (see FIG. 1).



Claim 9
Maroth discloses wherein the drive plate (22) comprises two or more rollers (60) that engage the first side (right side in FIG. 1) of the intermediate plate (24) (see FIGS. 1 and 2).

Claim 10
Maroth discloses wherein the vertical wall (cylindrical portion of 14) is a cylindrical inner sidewall of the housing (14).

Claim 11
Maroth discloses wherein the angular stop (64 in 68) comprises at least one elongated slot (68) defined by the vertical wall and at least one radial extension (64) extending radially outwardly from the perimeter edge of the intermediate plate (24), wherein the radial extension engages the elongated slot (see FIG. 1 and column 3, lines 23-25).

Claim 13
Maroth discloses eight total protrusions/rollers and respective slots and therefore does not disclose a tripod joint which requires only three total protrusions/rollers and slots. Maroth does disclose that a greater or lesser number of slots and rollers may be used (see column 3, lines 27-28). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Maroth to have tried to include only three slots and protrusions/rollers due to the disclosure of Maroth that a .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maroth in view of Curran, as set forth in the rejection of claim 1, and further in view of Poehlau (US 6,648,786).

Claim 12
Maroth does not disclose at least one protrusion that extends radially inwardly from the vertical wall and at least one recess defined by the perimeter edge of the intermediate plate, wherein the protrusion engages the recess. However, Poehlau discloses a wobble gear that includes an angular stop (26, 45) which comprises at least one protrusion (26) that extends radially inwardly from the vertical wall and at least one recess (tooth spaces of 45) defined by the perimeter edge of the intermediate plate, wherein the protrusion (26) engages the recess (tooth spaces of 45). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Maroth to have substituted one known angular stop for a wobble plate, supporting the outer periphery of the wobble plate, for another known angular stop serving the same purpose since this is as simple substitution of one known element for another to yield predictable results (see MPEP 2141) and in this case would be cheaper than providing a roller with associated bearings.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maroth in view of Curran, as set forth in the rejection of claim 1, and further in view of Vladimirovich.

Claim 21
Maroth does not specifically disclose wherein the driven plate, the drive plate, and/or the intermediate plate are mass balanced. However, Vladimirovich discloses that it is preferable that the wobble plates are weight balanced (see paragraph [0098]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Maroth to include all mass balanced plates in order to reduce vibrations as would be readily understood by those having ordinary skill in the art.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maroth in view of Curran, as set forth in the rejection of claim 1, and further in view of Montminy et al. (US 2007/0256554; hereinafter “Montminy”).

Claim 22
Maroth does not disclose wherein the driven plate, the drive plate, and/or the intermediate plate are inertia balanced. However, it is well known that all rotating plates and in particular wobble plates would benefit from being inertia balanced. For example, Montminy relates to a wobble plate and discloses that since the disks rotate, and one non-balanced disk in particular disk 80 rotates, at high speeds it is desirable to be balanced and the non-balanced disk includes a balance pocket in order to balance the .

Response to Arguments
Applicant's arguments filed January 26, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Curran does not disclose the functional result that rotation of the housing varies the angular speed of the driven plate relative to that of the drive plate (see last paragraph of page 2, and first paragraph of page 3 of Amendment filed January 26, 2021).  This capability directly results from having the housing rotatable along with both shafts being rotatable. As noted by Applicant, Curran discloses “the casing will be rotated and serves to impart a similar rotation to both of the shafts 15 and 16.” In other words, when neither of the shafts are held against rotation, rotation of the housing will necessarily vary the speed ratio between the two shafts; this includes when the device is used where one shaft is an input and the other is an output, such as in Maroth.  Provided that it would have been obvious to have modified Maroth so that the housing were rotatable, the usage of Maroth to intentionally vary the speed of the driven plate versus the drive plate is an intended use and/or necessarily present in Maroth.
With regard to the evidence that the Examiner used to bolster the rejection, i.e., Vladimirovich et al., Applicant argues that the housing does not rotate in FIG. 7.  However, paragraph [0072] describes this embodiment as a “differential speed or as a differential speed converter” (see paragraph [0097]).  This differentiates the term “differential speed converter” from a simple reducer or multiplier where one of the shafts, such as the housing, is kept stationary.  In other words, the differential speed converter of FIG. 7, as would be understood by those skilled in the art, is a differential which necessarily (and in the figure) has three input/outputs.
It is noted that the discovery of a previously unappreciated property of the prior art does not render the old device patentably new, and thus the claiming of a new function which is inherently present in the prior art does not make the claim patentable (See MPEP 2112(I)). In this case, the combination of the prior art references includes the function that is argued by Applicant to be missing individually from each reference.
In view of the above, the rejection must be maintained.
The rejections under 112(a) and the objection to the drawings is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STACEY A FLUHART/Primary Examiner, Art Unit 3655